Name: Commission Regulation (EEC) No 1596/89 of 8 June 1989 re-establishing the levying of customs duties on men's or boys'woven trousers products of category No 6 (order No 40.0060) originating in Pakistan to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 157/ 10 Official Journal of the European Communities 9 . 6 . 89 COMMISSION REGULATION (EEC) No 1596/89 of 8 June 1989 re-establishing the levying of customs duties on men's or boys' woven trousers products of category No 6 (order No 40.0060) originating in Pakistan to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply Whereas, in respect of men s or boys woven trousers products of category No 6 (order No 40,0060) relevant ceiling amounts to 1 667 000 pieces ; Whereas on 29 May 1989 imports of the products in question into the Community, originating in Pakistan a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4259/88 of 19 December 1988 applying generalized tariff preference for 1989 to textile products originating in developing countries ('), and in particular Article 13 thereof, Whereas Article 11 of Regulation (EEC) No 4259/88 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; HAS ADOPTED THIS REGULATION : Article 1 Whereas Article 12 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; As from 12 June 1989, the levying of customs duties, suspended pursuant to Regulation (EEC) No 4259/88 , shall be re-established in respect of the following products, imported into the Community and originating in India : Order No Category CN code Description 40.0060 6 (1 000 pieces) 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 Men's or boy's woven breeches, shorts (other than swimwear) and trousers (including slacks), women's or girls' woven trousers and slacks, of wool , of cotton or of man-made fibres 6204 61 10 6204 62 31 6204 62 33 6204 62 35 6204 63 19 6204 69 19 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. &lt; (') OJ No L 375, 31 . 12 . 1988 , p. 83. 9 . 6. 89 Official Journal of the European Communities No L 157/ 11 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 June 1989 . For the Commission Christiane SCRIVENER Member of the Commission